Citation Nr: 1640925	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  The Veteran died in January 2015.  The Appellant is his surviving spouse and has been accepted as the Veteran's substitute for purposes of processing this appeal to completion.          
  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Wichita, Kansas, now has jurisdiction over this case.    

This case was previously remanded by the Board, in March 2014, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the March 2014 remand with regard to the claim for an increased rating for PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from March 24, 2008, the Veteran's PTSD was manifested by no worse than mild or transient symptoms productive of occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, a VA letter issued in May 2009 satisfied the duty to notify provisions with respect to the Veteran's claim for a higher rating for his service-connected PTSD, as it notified him of the factors pertinent to the establishment of an increased rating and an effective date.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified.  Specifically, the RO obtained the Veteran's VA medical center (VAMC) treatment records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.     

The Veteran was provided VA examinations in June 2009 and May 2014, and reports of these examinations have been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners reviewed the claims file and took detailed histories from the Veteran which are consistent with the evidence of record; considered the Veteran's reported symptomatology; conducted relevant examinations of the Veteran; and provided the medical information necessary to address the rating criteria for the Veteran's service-connected PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examinations are adequate.   

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Other Due Process Considerations

As noted in the Introduction, this case was previously remanded by the Board in March 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  The March 2014 Board remand, in pertinent part, directed the RO to obtain treatment records from the VAMC in Muskogee, Oklahoma, and to schedule the Veteran for a VA examination in connection with his claim for an increased rating for PTSD.  Pursuant to the Board's remand, the RO obtained the requested VA treatment records and provided the Veteran a VA examination.  As noted above, the May 2014 VA examination, considered in combination with the other evidence of record, is adequate for decision making purposes.  Accordingly, the Board finds that VA at least substantially complied with the March 2014 Board remand as to the Veteran's claim for an increased PTSD rating.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria - Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's service-connected PTSD is rated under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The general rating formula for mental disorders reads, in pertinent part: 

10 percent - Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. at 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD with major depressive disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125 (2015).

Global Assessment of Functioning 

The Veteran's appeal was certified to the Board from the AOJ after August 4, 2014.  As such, the amendment to the portion of the Schedule for Rating Disabilities, 38 C.F.R. § 4.130, which addresses mental disorders, to remove references to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), is applicable in this case.  See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014) and 80 Fed Reg. 53, 14308 (Mar. 19, 2015).  The Global Assessment of Functioning (GAF) scale is not included in the DSM-5.  Nevertheless, it was utilized at the time of the June 2009 VA examination in this appeal.  Thus, it is for consideration in rating the Veteran's service-connected PTSD.

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Facts

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's increased rating claim was received on March 24, 2009, thus the rating period currently on appeal is from March 24, 2008, one year prior to the date of receipt of the Veteran's claim for an increased rating.  38 C.F.R. § 3.400(o)(2) (2015).  The Veteran asserts that he is entitled to a rating in excess of 10 percent for his service-connected PTSD.  

The Veteran was afforded a VA PTSD examination in June 2009.  The Veteran endorsed symptoms of angry outbursts, nightmares, re-experiencing, and increased startle response.  He said that these symptoms were constant but only minimally impacted his activities of daily living.  The Veteran also reported difficulty initiating sleep; experiencing persistent, intense distress at exposure to events similar to his traumatic in-service event, for example when watching a war movie; and persistent physiological reactivity to cues that symbolized an aspect of the traumatic event.  

On mental status examination, the Veteran exhibited a depressed mood, but the examiner noted that it did not impact the Veteran's activities of daily living.  The Veteran had disturbed sleep and low energy, as well as impaired attention/focus, notably short-term memory impairment.  There was no history of delusions, hallucinations, or obsessional rituals.  The Veteran's thought processes were appropriate and his judgment was not impaired.  He denied suicidal or homicidal ideation.  However, the Veteran avoided thoughts, feelings, or conversation associated with his military trauma and he exhibited markedly diminished participation in activities and avoidance of activities that aroused the event.  The Veteran's GAF score was 70.  The examiner opined that the Veteran's short-term memory impairment was attributable to PTSD.  The examiner also noted that the Veteran had difficulty maintaining effective work/school and social relationships because of his PTSD.  The prognosis for his psychiatric condition was deemed fair.  

In a November 2011 Statement of Accredited Representative, the Veteran's representative noted that the Veteran was not on medication for any mental condition or currently in therapy.  In addition, the Veteran had not needed therapy, hospitalization, emergency room treatment, or other treatment for his mental condition.

The Veteran was provided another VA examination in May 2014.  The Veteran endorsed symptoms of anxiety, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and impaired impulse control.  He reported yelling and hitting things when he got frustrated.  In addition, the Veteran exhibited irritability and anger problems, poor frustration tolerance, confabulation, and difficulty articulating answers (described as a mild speech impediment).  The Veteran denied being upset about his service in Vietnam.  In fact, in an addendum to the May 2014 report of VA examination, the examiner noted that the Veteran had previously described the best part of his military experience as "getting to go to Vietnam."

The examiner considered the Veteran's medical history and concluded that the vast majority of the Veteran's mental health symptoms were secondary to a severe closed head injury (traumatic brain injury) that occurred in a motor vehicle accident in 1981.  In addition, the examiner noted that the Veteran's VAMC records showed four negative screens for PTSD since January 2010.  Based on his examination of the Veteran and review of the evidence, the examiner concluded that intrusive thoughts regarding military trauma were the only psychiatric symptom attributable to the Veteran's PTSD.  On the other hand, the examiner found that the Veteran's anxiety, memory problems, poor impulse control, poor judgment, depression, and inability work were related to his closed head injury.  Thus, the examiner concluded that the Veteran had very mild symptoms of PTSD, and although the Veteran had total occupational and social impairment, this was attributable to his head injury only and not to his PTSD.  

During the period on appeal, the Veteran's VAMC records reflect numerous negative screens for PTSD and for depression, including in May 2008, January 2010, September 2011, November 2012, May 2014, and June 2014.  VAMC records from June 2008 reflect that the Veteran was oriented to time, place, and person.  He also exhibited good judgment and insight.  At a VAMC appointment in September 2011, the Veteran denied having a psychiatric history.  

A May 2014 VAMC primary care treatment record indicates that the Veteran denied depression, nightmares, hallucinations, anger, and paranoia.  Notes from a June 2014 cardiac catheterization procedure state "no PTSD."  According to records from a June 2014 psychiatric consultation for the purpose of hospital discharge, the Veteran reported no prior psychiatric history.  Moreover, the Veteran denied any symptoms of anxiety, insomnia, depression, mania, or psychosis.  In June 2014, notes from a mental status examination show that the Veteran's mood was fine, his affect was congruent, he was in no apparent distress, his attitude was cooperative, his thought process was linear and goal directed, and his insight and judgment were fair.  In addition, the Veteran denied suicidal and homicidal ideation, as well as auditory and visual hallucinations.  His psychiatric state was assessed as "within normal limits." 

Analysis

After considering the evidence of record under the laws and regulations set forth above, the Board finds that, for the entire rating period, the Veteran's PTSD most closely approximates the criteria for a 10 percent rating.  In this regard, the Board determines that the Veteran's disability had been productive of symptomatology resulting in functional impairment comparable to occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

As described above, in order to warrant a rating of 30 percent, there must be evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Examples of symptoms include:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

Initially, the Board notes that the only evidence supporting the Veteran's claim for a rating increase for his PTSD is his opinion as to the severity of the disability.  The Veteran is competent to report symptoms because this requires only personal knowledge that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran was not competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic codes.  Doing so involves specialized knowledge or training in identifying psychological disabilities.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran was otherwise qualified through specialized education, training, or experience to offer a medical opinion in this regard.   

Competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the VA examiners who examined the Veteran in June 2009 and May 2014 and rendered opinions in conjunction with the evaluations.  The medical and psychological findings (as provided in the examination reports and the clinical records) directly address the criteria under which the Veteran's disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of increased symptomatology.

In this case, there is no competent evidence that the Veteran suffered from symptoms associated with a 30 percent disability rating or others of similar severity, frequency, and duration.  For example, the evidence does not reflect that the Veteran experienced depressed mood, anxiety, suspiciousness, panic attacks, or chronic sleep impairment as a result of his PTSD.  Moreover, to the extent that the Veteran experienced such symptoms, they were either mild or attributable to residuals of his head injury, rather than to his PTSD.  The only symptoms specifically attributed to the Veteran's PTSD were his mild impairment of short-term memory, as determined by the June 2009 examiner, and intrusive thoughts of trauma, as determined by the May 2014 examiner.  However, there is no evidence that either symptom caused occupational and social impairment productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated by the criteria for a 30 percent disability rating.  Rather, these symptoms were mild or transient in nature.  The Board observes that the Veteran's extensive VA medical records do not reflect complaints of or treatment for short-term memory loss or intrusive thoughts of trauma; these symptoms were endorsed by the Veteran only at his VA examinations.  Further, the Veteran's representative stated that the Veteran did not need treatment or medication for his PTSD, and the only GAF score of record, from June 2009, indicates that the Veteran had mild symptoms or some difficulty in social or occupational functioning, but generally functioned pretty well.  

Although the Veteran indisputably suffered from psychiatric difficulties, the evidence of record shows that this symptomatology was predominantly the result of his head injury in 1981.  Moreover, during the period on appeal, the Veteran repeatedly denied PTSD symptomatology during routine medical evaluations, and only endorsed relevant symptomatology during his VA examinations.  For these reasons, the Board finds that the Veteran's PTSD symptomatology most closely approximates occupational and social impairment due to mild or transient symptoms and does not rise to the level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In addition, the symptomatology associated with the Veteran's PTSD does not more closely approximate the criteria required for a 50 percent rating.  Specifically, the evidence does not demonstrate that the Veteran's PTSD manifestations were productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, there was no evidence of symptoms productive of functional impairment comparable in severity to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran did exhibit some short-term memory impairment, the evidence does not show that it was of such magnitude as to produce reduced reliability and productivity.  The criteria for a 50 percent disability rating contemplate short and long term memory impairment such as retention of only highly learned material or forgetting to complete tasks, and there is no evidence that the Veteran's impairment rose to this level.  

Similarly, the Veteran's symptomatology does not more closely approximate the criteria required for a 70 percent rating, that is, symptoms productive of functional impairment comparable in severity to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or the criteria required for a 100 percent rating, that is, total social and occupational impairment.  As example, the evidence does not show symptoms productive of functional impairment comparable in severity to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or severe memory loss.  

Accordingly, for all relevant times during the period on appeal, the preponderance of the evidence is against a disability rating in excess of 10 percent for PTSD, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extra-schedular Consideration

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply.  However, an extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for service-connected PTSD is inadequate.  Neither the Veteran nor the appellant asserted that his disability was exceptional or unusual; rather simply requested a higher rating.  The rating criteria allow for higher schedular disability ratings, but, as detailed above, the Veteran's PTSD symptomatology has not been shown to be productive of a level of functional impairment described under any rating criteria higher than 30 percent.  Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as the Veteran's overall level of impairment.  See, e.g., Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  In this case, the rating criteria are adequate and contemplate the Veteran's PTSD symptomatology.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  As such, referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) is denied.


REMAND

The Board's March 2014 remand directed the RO to obtain an opinion from a VA examiner as to whether the Veteran's service-connected disabilities of PTSD, diabetes mellitus, peripheral vascular disease, and impotence precluded him from substantially gainful employment.  The Veteran was provided a VA examination in May 2014.  The examiner, a psychologist, opined that the Veteran is less likely as not unemployable due to his service-connected PTSD, but stated that a medical provider would need to ascertain whether the Veteran is unemployable due to his other service-connected disabilities.  An opinion as to the combined effects of the Veteran's service-connected disabilities was never obtained.  Although an opinion as to the combined effects of the service-connected disabilities is not required, the Board finds that the Appellant is entitled to compliance with the Board's remand instructions.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Stegall, 11 Vet. App. at 271.  Thus, although the Board regrets any additional delay, further remand is necessary to obtain a supplemental medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA opinion from a vocational expert or appropriate medical professional to determine the functional impact of all of the Veteran's service-connected disabilities, considered in combination, on his ability to maintain employment consistent with his education and occupational experience.  The Veteran was service-connected for PTSD, diabetes mellitus, peripheral vascular disease, and impotence.  

The claims file must be provided to and reviewed by the examiner and a notation that the claims file was reviewed must be included in the opinion.  The examiner must elicit from the record the Veteran's full work and educational history for clinical purposes.  Based on a review of the evidence, the examiner must provide an opinion as to the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities, considered in combination, precluded him from securing and following substantially gainful employment consistent with his education and occupational experience, without regard to his age or non-service-connected disabilities? 

The opinion provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion could not be provided without resort to speculation.    

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


